268 S.W.3d 392 (2008)
STATE of Missouri, Respondent,
v.
Otis L. WILLOUGHBY, Appellant.
No. WD 68124.
Missouri Court of Appeals, Western District.
August 5, 2008.
Ruth B. Sanders, Asst. Appellate Defender, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, Karen L. Kramer, Asst. Attorney General, joins on the briefs, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
Otis Willoughby appeals his convictions for two counts of statutory rape for two incidents that allegedly occurred with N.B., the daughter of Willoughby's girlfriend. Willoughby claims that the trial court improperly admitted N.B.'s out-of-court statements pursuant to section 491.075 and a videotaped interview of N.B. pursuant to section 492.304, Missouri Revised Statutes, Cum.Supp.2006.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).